Case 2:19-cv-07194-DRH-AKT Document 7 Filed 02/18/20 Page 1 of 1 PagelD #: 27

Law Offices of
James F. Sullivan, P.C.

52 Duane Street, 7th Floor
New York, New York 10007
(212) 374-0009
Fax (212) 374-9931

February 18, 2020
Via ECF

Hon A. Kathleen Tomlinson
United States District Court
Eastern District of New York
100 Federal Plaza

P.O. Box 9014

Central Islip, New York 11722

Re: Carlos Amaya v. Ernesto Decena and Ernie’s Auto Dealing Inc.
Case No.: 2:19-cv-7194 (DRH)(AKT)

Dear Judge Tomlinson:
I am counsel for the Plaintiff in the above-referenced matter, which is scheduled for an Initial
Conference on February 19, 2020 at 1:30 p.m. To date, Plaintiff's counsel has been unable to
effectuate service over Defendants. In light of such, Plaintiffs counsel respectfully requests that
the Initial Conference be adjourned for an additional 30 days, until March 18, 2020, for issue to
be joined as to the Defendants.

Please feel free to call me if you have any questions.

Very truly yours,

Jai i F, Sullivan
